Geoege, J.
1. The trial judge’s approval of the grounds of the motion for a new trial which complain of the failure of the court to instruct the jury that the burden was upon the State to prove that the hog alleged to have been stolen was in fact stolen, and of the refusal of the court to comply with a written request for such an instruction, is coupled with an explanation which in effect disapproved them. He certified that he did in his general charge fully and fairly instruct the jury that .the burden was upon the State to establish the corpus delicti beyond a reasonable doubt. The charge given is not in the record, and this court is unable to say that the trial court erred in the -charge or in the refusal to give the instruction requested.
2. The corpus delicti may be established by circumstantial evidence as *195well as by positive testimony, and the evidence in the present record, although weak, is sufficient to'sustain the verdict.
Decided June 13, 1917.
Indictment for larceny of hog; from Talbot superior court—• Judge Howard. April 14, 1917.
J. J. Bull & Bon, for plaintiff in error.
C. F. McLaughlin, solicitor-general, contra.
3. The court did not err in overruling the motion for new trial.

Judgment affirmed.


Wade, O. J., and Luké, J., concur.